1. In this case, which was an action for damages by a guest in an automobile against the administrator of his host arising out of injuries received by the plaintiff and his wife in an automobile accident, the jury was authorized to find from the evidence that the deceased was grossly negligent, as alleged in the petition, and that such negligence was the proximate cause of the plaintiff's injuries and damage; and the court did not err in overruling the general grounds of the motion for a new trial.
2. The statement of a driver of an automobile, that it was raining and a number of cars were passing in both directions on the highway and, *Page 525 
when his car began skidding and sliding, he became confused and lost complete control over the car, is an admission against his interest and, where the driver dies before the trial, is admissible in evidence in an action between a person injured in the accident and the administrator of the driver, as a declaration of a person, since deceased, against his interest.
3. Assuming, but not deciding, that a defendant may assign error on the action of the court in submitting to the jury the allegations of an amendment filed by such defendant to his answer, under the facts of the present case, the court did not err for any reason assigned in reading to the jury the amendment to the answer.
4, 5, 6. Under the evidence in this case, the court did not err in submitting to the jury the allegations of negligence complained of in grounds 6, 7, and 8 of the motion for a new trial.
7. It is not error for the court, in charging a jury, merely to state correctly the contentions made by the allegations of the petition, even though some of the contentions may not be supported by the evidence.
8. The refusal to give a requested instruction, which was substantially covered in the general charge to the jury in so far as pertinent and applicable to the pleadings and the evidence in the case, was not error.
9. A charge to the jury of a correct principle of law, although it may not be applicable to any issue made by the pleadings and evidence, is not ground for a new trial, where it does not appear that such charge could have influenced the verdict against the complaining party.
10. It is not cause for a new trial that the court instructed the jury as to that portion of the Code, § 105-2003, which provides, "In some torts the entire injury is to the peace, happiness, or feelings of the plaintiff; in such cases no measure of damages can be prescribed, except the enlightened conscience of impartial jurors," where it appears that the court in other portions of the charge gave the jury accurate and proper rules for the different kinds of damages sought in the petition and confined the application of the rule above set out to such damages as physical and mental pain and suffering and the like.
11. The verdict is supported by the evidence and has the approval of the trial judge, no error of law appears, and the judge did not err in overruling the motion for a new trial.
         DECIDED JULY 15, 1947. REHEARING DENIED JULY 29, 1947.
H. F. Scott sued Joe Bell Barbre, as administrator of the estate of W. M. Scott, deceased, for damages in the City Court of Albany. His petition was brought in three counts. In count 1, he sought to recover damages for certain personal injuries allegedly sustained by him in an automobile accident. In count 2, he sought to recover for medical and hospital expenses incurred and paid by him *Page 526 
on account of injuries sustained by his wife in said accident. In count 3, he sought to recover damages for the loss of the services of his wife on account of her injuries. The petition alleged in substance: that the plaintiff, his wife, and four other guests were riding in an automobile owned and operated by the plaintiff's father, W. M. Scott, the deceased; that they were traveling from Albany to Cordele for the purpose of visiting a sick sister of the deceased; that they left Albany at about 7 p. m. on November 19, 1944, at which time it was dark; that the deceased was in a hurry to make the trip; that at a point approximately two miles west of Sylvester, it began raining and the pavement became slick by reason of such rain; that the deceased was familiar with the highway; that there was a curve going eastward, which was the direction they were traveling; that the curve began immediately east of a concrete bridge; that, at a point on the curve, the car operated by the deceased began to slip and slide for about 100 yards and the deceased failed to decrease the speed of the automobile and it went off of the pavement to the left and through an excavation about four feet deep and into a pine tree, which was located about 130 yards from said bridge; that the deceased was grossly negligent, in that (a) the deceased, with full knowledge that the automobile was crowded and that it was dark and had been raining, and was raining at the time, and that the pavement was slick, slippery, and highly dangerous to travel upon, and that the back tires on the automobile were worn and slick, and with full knowledge of said highway and curve, was operating the automobile at a highly negligent, dangerous, unreasonable, and excessive rate of speed of at least 50 miles per hour; (b) that the deceased was negligent in rounding a curve at a speed in excess of 50 miles an hour and in not slowing up the speed of said automobile, as required by the provisions of the Code, § 68-303 (e), which was gross negligence and negligence per se; (c) that the deceased was grossly negligent in driving said automobile across the paved highway and into an excavation about four feet deep and in not operating said automobile on the right-hand side of the pavement; (d) that the deceased was grossly negligent, in that he was an habitual user of eyeglasses and was driving his automobile without them on the paved highway in the nighttime in the rain at a rate of speed in excess of 50 miles an hour where his view ahead was obstructed by *Page 527 
reason of his defective eyesight, as he had broken his glasses prior to said trip; and (e) that the deceased was grossly negligent in operating his automobile in the manner aforesaid when his windshield wiper was not operating and the view ahead was obstructed by reason of rain on the windshield, and that the same tended to obstruct the vision of the driver and it was impossible to keep a proper lookout ahead. The plaintiff sought to recover a judgment on each count of his petition.
The defendant answered and denied substantially the allegations of the petition. By an amendment, he set out that the only asset of the estate was a certain liability-insurance policy issued by Glens Falls Indemnity Company, and that he had no other assets belonging to the estate in his hands to be administered.
On the trial, there was evidence from which the jury was authorized to find that the deceased and two other persons were occupying the front seat of the deceased's automobile, while the plaintiff, his wife, and two other persons were in the rear seat; that the deceased was driving; that it was dark when they left Albany, and it commenced to rain prior to the accident; that the rear tires on the automobile were slick; that the deceased ordinarily wore eyeglasses when he was reading or driving, but that he only owned one pair of glasses and these were found at his home after the accident; that the plaintiff sustained personal injuries when the car left the road to the left-hand side and went through an excavation about four feet deep and into a pine tree standing near the road; that the plaintiff's wife was also injured, and the plaintiff had paid certain hospital and medical bills on account of her injuries; and that her ability to perform services around the home had been substantially diminished. There was also evidence that the deceased, while in the hospital after the accident, had stated to a witness: That "it had been raining and that he was driving his car, and a number of cars were passing on the highway in both directions. He, W. M. Scott, when his car began skidding and sliding, became confused and he lost complete control of his car and was not definitely sure of what happened." There was also evidence as to the condition of the car after the accident, and that the car was going 50 miles an hour at the time of the accident, which testimony as to the speed of the car was based on the condition of the car after the collision and the conditions which existed *Page 528 
at the place it crashed into the pine tree. Certain photographs were also placed in evidence to show the condition of the car after the accident and the physical surroundings at the scene of the accident.
There was testimony to the effect that the attorneys for the plaintiff and the defendant had agreed that, in the event of a recovery in the pending suit, the judgment would be so written as to be collectible out of the proceeds of the policy and any other and further assets that might come into the hands of the administrator to be administered, but that the plaintiff would not seek to attach any personal liability to the defendant administrator on account of any judgment rendered in said case.
The jury returned a verdict in favor of the plaintiff on each count of the petition, and a judgment was entered thereon which provided that it was to be recovered out of the liability-insurance policy described in the amendment to the defendant's answer, and such goods and chattels, lands and tenements and assets as might thereafter come into the hands of the administrator to be administered. The defendant's amended motion for a new trial was overruled, and he excepted.
1. One riding by invitation and gratuitously in another's automobile can not recover for injury caused by the other's negligence in operating such automobile, unless it amounts to gross negligence. But questions of negligence and diligence, even of gross negligence and slight diligence, are questions of fact and not of law and are, as a rule, to be determined by a jury. Atlantic Ice Coal Corp. v. Newlin, 56 Ga. App. 428 (192 S.E. 915), and citations; Moore v. Shirley, 68 Ga. App. 38 (21 S.E.2d 925), and citations. "In general, slight diligence is that degree of care which every man of common sense, howsoever inattentive he may be, exercises under the same or similar circumstances. . . The absence of such care is termed gross negligence." Code, § 105-203. Under all the facts and circumstances of the present case — including the testimony that the accident occurred at night near a curve just across a bridge on a highway with which the deceased was familiar, that *Page 529 
it was raining, or had recently been raining, that the tires on the rear of the car were worn and slick, that there were seven persons in the automobile, that the car went across the pavement to the left and through a four-foot-deep excavation and into a pine tree; that the car was traveling at a rate of speed of about 50 miles an hour, and including the admission of the deceased, that it had been raining and a number of cars were passing on the highway in both directions, and that when the car began skidding and sliding, he became confused and lost complete control of the car and was not definitely sure of what happened — we can not say, as a matter of law, that the jury was not authorized to find that the deceased, W. M. Scott, was guilty of gross negligence in the operation of said car, and that such gross negligence was the proximate cause of the injuries for which the plaintiff sought to recover damages in the present action. West v. Rosenburg,44 Ga. App. 211 (5) (160 S.E. 808); Atlantic Ice  Coal Corp.
v. Newlin, supra; White v. Boyd, 58 Ga. App. 219, 225
(198 S.E. 81); McLain v. Atlantic Ice  Coal Corp., 54 Ga. App. 103
(187 S.E. 153); Duncan v. Ross, 56 Ga. App. 394
(192 S.E. 638). The verdict was supported by the evidence, and the court did not err in overruling the general grounds of the motion for a new trial.
2. In special ground 4, error is assigned on the ruling of the court allowing a witness for the plaintiff to testify that he talked with W. M. Scott in the hospital the day after the accident, and that W. M. Scott told him that it had been raining and he was driving his car and a number of cars were passing on the highway in both directions, and that when his car began skidding and sliding, he became confused and lost complete control of the car and was not definitely sure of what happened. At the time the testimony was offered, counsel for the plaintiff stated that it was being offered as a declaration of a person, since deceased, against his interest. The defendant objected to the allowance of the testimony upon the grounds, that it was not a declaration against interest, as the attorneys were proposing to file pleadings in behalf of the administrator setting out that there were no assets of the estate; that it did not appear from the statement that it was against the interest of W. M. Scott; and that it was irrelevant, hearsay, and immaterial. The court overruled the objection and admitted the testimony. *Page 530 
The defendant contends that, since it appears from the evidence that the deceased owned no property out of which the plaintiff could seek compensation, and that his only asset was an automobile liability-insurance policy, the declaration was not against the pecuniary or proprietary interest of the deceased, and the effect of allowing the testimony was to permit the insured, who had no property, to build up a case against himself in favor of the plaintiff to make the insurance carrier pay for the plaintiff's injuries. The court did not err in allowing the testimony and in overruling the objections of the defendant. "The declarations and entries by a person, since deceased, against his interest, and not made with a view to pending litigation, shall be admissible in evidence in any case." Code, § 38-309. It was held in Field v. Boynton, 33 Ga. 239 (2), "The declarations of one, whether verbal or in writing, of a matter which is against his interest at the time, and who is since deceased, is admissible as evidence in a suit between third persons, whether such declaration relates to the present or past occurrences." Even if the present suit is treated as one between third persons, the evidence was clearly admissible under the above rule. It was not necessary for the deceased to have property to pay any judgment which might be rendered against him on account of the accident, for the admission to be against his interest. Nor was the solvency or insolvency of the estate material on the issue as to whether or not the admission was against the interest of the deceased at the time it was made. The only defendant named in the action was the administrator of the estate of the person making the statement. The insurance company does not appear as a defendant to said action, nor do the terms and provisions of the policy of liability insurance appear from the evidence in the case. As a general rule, however, the liability of an insurer under a policy against liability is the same whether the insured or his estate is solvent or insolvent. Nothing appears to take this case without the general rule, that the declarations of a person since deceased against his interest are admissible in evidence in any case, and the court did not err in admitting the testimony and in overruling special ground 4.
3. The petition designated Joe Bell Barbre, as administrator of the estate of W. M. Scott, deceased, as sole defendant in this action, which was brought in three counts and sought to recover *Page 531 
a total of $18,184.45 from the defendant administrator. The original answer filed by the defendant was a general denial of the allegations of the petition, and did not include any of the special pleas provided in the Code for an administrator to file to protect himself from personal liability when sued in his representative capacity. See Code, §§ 113-2108, 113-2109, 113-2110. The original answer was signed by the law firm of Bennet, Peacock  Perry. During the trial, the defendant administrator, through attorneys, Malone  Peacock, tendered the following amendment to his answer: "Now comes the defendant, Joe Bell Barbre, as administrator of the estate of W. M. Scott, deceased, and with leave of the court first had and obtained, amends his plea and answer heretofore filed in said case and says: 1. That, as the administrator of the estate of W. M. Scott, deceased, he has fully administered said estate, according to the law except as to the following asset, to wit: liability policy number AC No. 119970, with the Glens Falls Indemnity Company, and that since he had notice of plaintiff's demand, he has had none other of the property or effects or assets belonging to said estate in hand to be administered than the property or effects or assets hereinbefore set forth; and of this he puts himself upon the country." At the time this amendment was offered, Louis A. Peacock stated that his firm had been employed by Joe Bell Barbre to protect his interests, and that the amendment was offered so that he might be protected against any verdict that might be rendered in the case. Other counsel for the administrator stated that there was no bona fide dispute between the plaintiff and the administrator personally, as there was an agreement between them that, in the event a verdict was returned in the plaintiff's favor, the judgment would be so written as to be collectible out of the proceeds of the policy or any other and further assets that might come into the hands of the administrator, and that no personal liability would be asserted against the administrator. Counsel who filed the original answer for the administrator objected to the court reading the amendment to the jury. When stating the contentions of the parties in the charge to the jury, the judge read the amendment along with the other pleadings in the case, and the assignment of error is that he erred in reading the amendment to the jury, because it illustrated no issue in the case that the jury was called upon *Page 532 
to determine, and was highly prejudicial and injected into the case that the deceased was covered by an insurance policy.
While the voluntary injection by the plaintiff of "the insurance company" into a case by irrelevant and inadmissible testimony or by improper and impertinent remarks of counsel may, under some circumstances, be such error as to require the court, on proper motion, to grant a mistrial (Decatur Chevrolet Co. v.White, 51 Ga. App. 362, 180 S.E. 377, and citations;Minnick v. Jackson, 64 Ga. App. 554, 13 S.E.2d 891), and the injection of "the insurance company" into a case by the court by irrelevant and improper remarks or statements to the jury may likewise be such error as to require, on proper motion, the grant of a mistrial — the mere fact that an insurance company is mentioned during the trial of a case by evidence that is otherwise competent and admissible does not make the evidence inadmissible or its admission error. In this connection, seeHeinz v. Backus, 34 Ga. App. 203 (2, b) (128 S.E. 915);Sims v. Martin, 33 Ga. App. 486 (126 S.E. 872);Goldstein v. Johnson, 64 Ga. App. 31, 35 (12 S.E.2d 92);Atlanta Coach Co. v. Cobb, 178 Ga. 544, 549
(174 S.E. 131). Nor does the fact that an insurance company is mentioned by a defendant in his answer, render the answer improper or the submission of the same to the jury error, where it was necessary to mention such insurance company to fully protect the rights of the defendant. No exception was taken to the allowance of the amendment to the answer. Assuming, but not deciding, that a defendant may assign error on the action of the court in submitting to a jury the allegations of a plea filed by such defendant, under the facts of the present case the action of the court was not error for any reason assigned, and the court did not err in overruling special ground 5.
4. In special ground 6, error is assigned on the court submitting to the jury the allegations of negligence contained in the petition, to the effect that the deceased was grossly negligent in driving his automobile across the paved highway into an excavation about four feet deep, which existed along the left-hand side of the highway, and in not operating his automobile along the right-hand side of said highway, upon the ground that there was no evidence to support such charge, and that such facts, if true, were not sufficient to charge the deceased with gross negligence. The *Page 533 
judge did not err in submitting this ground of negligence to the jury and in refusing the defendant's request to charge, eliminating this ground of negligence from the petition. Whether or not the deceased was grossly negligent in losing control of his car and in driving it across the highway to his left and into the excavation four deep by the side of such highway and in not driving his car along the right-hand side of the highway, was, under the pleadings and the evidence in this case, an issue for the jury, and the court did not err in submitting such allegations of negligence to the jury and in overruling special ground 6.
5. Complaint is made in special ground 7 that the court erred in submitting to the jury the allegations of negligence set out in the petition to the effect that the deceased was grossly negligent and negligent per se in operating his automobile at a speed in excess of 50 miles per hour around a curve and in not reducing the speed of the automobile in rounding said curve, in violation of the provisions of the Code, § 68-303 (e). The contention of the defendant is that there was no evidence to authorize the submission of these allegations of negligence to the jury, and it did not appear that the speed of the car contributed in any way to the accident. There was evidence from which the jury was authorized to find that the deceased was operating his automobile at a rate of speed of about 50 miles an hour; that the highway crossed a concrete bridge on a curve, and that the pine tree with which the deceased's car collided was situated near the end of the curve and about 130 yards from the concrete bridge; and that the car struck the tree with sufficient force to cause parts of the car to be thrown forward as much as 30 feet from the tree. Photographs of the scene of the accident and the bridge and curve in the highway, and of the automobile after said collision, were placed in evidence. Under the pleadings and the evidence, the court did not err for any reason assigned in this ground.
6. In special ground 8, complaint is made that the court erred in submitting to the jury the allegations of negligence, to the effect that the deceased was grossly negligent in that he was an habitual user of eyeglasses and was operating the car at the time of the accident without his glasses, and as a result thereof his view was obstructed by his defective vision. The defendant contends that there was no evidence as to the extent to which the deceased's *Page 534 
vision was impaired without his glasses or that he could not see well enough without them to drive the car. The evidence was undisputed that the deceased usually wore his glasses while driving. One witness testified that the deceased "always wore his glasses when he was reading or driving," and there was evidence to authorize the jury to find that at the time of the accident the deceased was driving without his eyeglasses. Under the evidence, the jury could infer that the deceased's eyesight was defective without the use of eyeglasses, since he usually wore them while driving, and that he would not habitually wear them unless they were needed; and that, since the deceased needed to wear eyeglasses while driving, his vision without them was materially impaired. In this connection, see Code, §§ 38-113, 38-123. Under the pleadings and the evidence, the court did not err for any reason assigned in submitting to the jury the allegations of negligence here complained of, and in refusing the defendant's request to charge eliminating these allegations of negligence from the consideration of the jury.
7. The defendant contends in special ground 9, that the court erred in stating to the jury the contentions of negligence contained in the petition, to the effect that the deceased was grossly negligent in failing to have the windshield wiper of his car operating prior to and at the time of the accident, and in refusing to give the defendant's request to charge, eliminating this ground of negligence from the consideration of the jury. The only reference to this feature of the case was made by the court in stating the contentions of the plaintiff as set out in his petition. We think that the jury clearly understood that the court, in reading the allegations of negligence as contained in the petition, was merely stating the contentions of the plaintiff. It is well-settled law that, in charging the jury, it is not error merely to state correctly the contentions made by the allegations of the petition, even though some of the contentions may not be supported by the evidence. In this connection, see Armour  Co. v. Roberts, 63 Ga. App. 846
(12 S.E.2d 376); Gledhill v. Harvey, 55 Ga. App. 322 (4) (190 S.E. 61); Georgia Power Co. v. Sheats, 58 Ga. App. 730
(2) (199 S.E. 582); Powell v. Crowell, 63 Ga. App. 890
(3) (11 S.E.2d 918); Jones v. Hogans, 197 Ga. 404, 412
(29 S.E.2d 568). *Page 535 
Nor did the court err in refusing to give the request to charge, eliminating this ground of negligence from the consideration of the jury. To have instructed the jury as requested, would have amounted to the direction of a verdict as to this allegation of negligence, and it is never error to refuse to direct a verdict. In this connection, see Western  AtlanticR. Co. v. Gray, 172 Ga. 286 (10) (157 S.E. 482); SouthernGrocery Stores v. Cain, 54 Ga. App. 48 (4) (187 S.E. 250);Lewis v. Tatum, 55 Ga. App. 24 (7) (189 S.E. 375). Furthermore, it was not error to decline to give the requested instruction, in view of the court's charge, that the burden was on the plaintiff to prove her contentions of gross negligence, and that such negligence was the proximate cause of the injury or damage sued for, by a preponderance of the evidence. Western Atlantic R. Co. v. Gray, supra.
The cases cited and relied on by the plaintiff in error,Atlantic Coast Line R. Co. v. Baker, 32 Ga. App. 513
(123 S.E. 909); Southern Ry. Co. v. Powell, 108 Ga. 791
(33 S.E. 951); Central of Ga. Ry. Co. v. Keating, 177 Ga. 345
(170 S.E. 493); Americus Gas  Electric Co. v. Coleman,16 Ga. App. 17 (84 S.E. 493); Ransone v. Christian, 56 Ga. 351;Henson v. Taylor, 108 Ga. 567 (33 S.E. 911), are distinguishable on their facts from the present case, and do not authorize or require a different ruling from the one made herein. Also, the cases of Western  Atlantic R. Co. v. Branan,123 Ga. 692 (51 S.E. 650), and Columbus Mfg. Co. v. Gray,9 Ga. App. 738 (72 S.E. 273), are likewise distinguishable on their facts from the present case. In Western  Atlantic R. Co.
v. Branan, the Supreme Court held that it was error for the court to submit to the jury the question whether or not the defendant company was negligent in the manner in which it stored certain peaches, in that they were piled in great masses, sacks upon sacks, without any opportunity for the air to penetrate them, when the plaintiff in his testimony stated that, in his opinion, the manner of piling had very little to do with the matter and did not pretend that the manner in which they were piled caused any injury to them, but attributed the injury solely to the high temperature which he claimed was produced in the warehouse because of the heat maintained in the engine room immediately below the warehouse. In Columbus Mfg. Co. v.Gray, the court held that, while it may have been proper for the court to give a peremptory *Page 536 
instruction of nonliability upon a ground of negligence contained in the petition, but unsupported by sufficient evidence to sustain it, it was not error to instruct the jury with reference to the same, where the defendant requested the court to charge upon that subject and the court did so, although not in the language contained in the request. In none of the cases cited and relied on by the plaintiff in error was it held to be error to decline to give a request to charge that amounted to a direction of a verdict upon an allegation of negligence contained in the petition. The court did not err in overruling special ground 9 for any reason assigned.
8. Special ground 10 assigns error on the refusal of the court to give the request to charge therein set out. So far as pertinent and applicable to the pleadings and evidence, the principles embodied in the request were fully and fairly covered in the general charge given to the jury. Under these circumstances, the court did not err in refusing to give such request and in overruling special ground 10. Sheehan v.Augusta, 71 Ga. App. 233 (3) (30 S.E.2d 502), and citations.
9. It does not appear how the charge complained of in special ground 11 could have harmed the defendant, or that he was harmed thereby, and the court did not err in overruling this ground. In this connection, see Rentz v. Collins, 51 Ga. App. 782
(181 S.E. 678), and citations.
10. Under the pleadings and the evidence in the present case, it is not cause for a new trial that the court gave in charge to the jury so much of the Code, § 105-2003, as is embraced in the following words: "In some torts the entire injury is to the peace, happiness, or feelings of the plaintiff; in such cases, no measure of damages can be prescribed except the enlightened conscience of impartial jurors;" it appearing that in other portions of the charge the jury was given accurate and proper rules for the different kinds of damages sought in the three counts of the petition, and was specifically instructed that the plaintiff sought to recover in said action both general and special damages and that "special damages must be proved in order to be recovered," but that "general damages . . may be recovered without proof of any specific amount. Such damages are such as mental and physical pain and suffering, and the guide in determining the amount of those damages is the enlightened conscience of impartial jurors, acting under *Page 537 
the sanctity of their oath, to compensate the plaintiff with perfect fairness to the defendant." The trial judge having properly instructed the jury under what circumstances they should find only the actual damage sustained, and having confined the application of the rule embraced in the above-quoted excerpt from the charge to such damages as physical and mental pain and suffering and the like, the court did not err in giving the charge and in overruling special ground 12. In this connection, see Georgia Railroad  Bkg. Co. v. Keating, 99 Ga. 308
(25 S.E. 669).
11. The verdict is supported by the evidence and has the approval of the trial judge, no error of law appears, and the judge did not err in overruling the motion for a new trial.
Pursuant to the act of the General Assembly approved March 8, 1945 (Ga. L. 1945, p. 232), requiring that the full court consider any case in which one of the judges of a division may dissent, this case was considered and decided by the court as a whole.
Judgment affirmed. Sutton, C. J., Gardner, Parker, andTownsend, JJ., concur. MacIntyre, P. J., and Felton, J.,dissent.